NONQUALIFIED STOCK OPTION AWARD
PURSUANT TO THE TYSON FOODS, INC. 2000 STOCK INCENTIVE PLAN
(Officer, Manager & Key Employee)

            THIS AWARD (the "Award") is made as of the Grant Date by Tyson
Foods, Inc., a Delaware corporation (the "Company"), to __________ (the
"Optionee") SSN __________.

            Upon and subject to the Terms and Conditions applicable hereto and
incorporated herein by reference, the Company hereby awards as of the Grant Date
to Optionee a nonqualified stock option (the "Option"), as described below, to
purchase the Option Shares.  Note:  If the Terms and Conditions are not attached
to this Award, the Terms and Conditions distributed with your most recent prior
options award also apply to this Award.

A.        Grant Date:  _________________, 2004.

B.         Type of Option:  Nonqualified Stock Option.

C.        Plan under which granted:  Tyson Foods, Inc. 2000 Stock Incentive Plan
("Plan").

D.        Option Shares:  All or any part of _____ shares of the Company's $.10
par value Class A common stock (the "Common Stock"), subject to adjustment as
provided in the Terms and Conditions.

E.         Exercise Price:  $___ per share, subject to adjustment as provided in
the Terms and Conditions.

F.         Option Period:  The Option may be exercised only during the Option
Period which commences on the Grant Date and ends, subject to earlier
termination as provided in the Terms and Conditions, on the earliest of the
following (a) the tenth (10th) anniversary of the Grant Date; (b) three months
following the date the Optionee ceases to be an employee of the Company
(including any Affiliate) for any reason other than death, Disability or, after
attaining at least age 62, retirement; or (c) one (1) year following the date
the Optionee ceases to be an employee of the Company (including any Affiliate)
due to death, Disability or, after attaining at least age 62, retirement;
provided, however, that the Option may only be exercised as to the vested Option
Shares determined pursuant to the Vesting Schedule below.  Note that other
restrictions to exercising the Option, as described in the Terms and Conditions,
may apply.

G.        Vesting Schedule:  The Option Shares shall become vested Option Shares
in the increasing percentages indicated below but only if the Optionee remains
continuously employed by the Company or any Affiliate through the date indicated
beside the applicable percentage:

Percentage of Option Shares
Which are Vested Shares

Dates Upon Which
Shares Become Vested Shares

0%

Prior to __________, 2006

40%

                __________, 2006

60%

                __________, 2007

80%

                __________, 2008

100%

                 __________, 2009

130

--------------------------------------------------------------------------------



                        Notwithstanding the foregoing, all unvested Option
Shares shall become vested Option Shares immediately upon the Optionee's death,
Disability or, after attaining at least age 62, retirement.  If Optionee is
terminated by the Company at the Company's election other than for egregious
circumstances, and such Optionee meets the Rule of 70 (i.e., at least 55 years
of age, and when age and years of employment with the Company are added together
the sum equals or exceeds 70), any of Optionee's non-vested Options awarded two
or more years prior to the date of termination shall vest upon the Optionee's
execution of a Separation Agreement and General Release and such Options will be
exercisable for a period of ninety (90) days from Optionee's termination date. 
Upon a Change of Control (defined in Section 5(b) of the Terms and Conditions),
all unvested Option Shares granted under this Award, or any prior award of
Option Shares from the Company to the Optionee,  shall become vested Option
Shares sixty (60) days after the Change of Control.

            IN WITNESS WHEREOF, the Company has executed and sealed this Award
as of the Grant Date set forth above.

                                                                        TYSON
FOODS, INC.:

                                                                       
By:                                                      

                                                                       
Title:                                                    

 

 

131

--------------------------------------------------------------------------------



TERMS AND CONDITIONS TO THE
NONQUALIFIED STOCK OPTION AWARD
PURSUANT TO THE
TYSON FOODS, INC. 2000 STOCK INCENTIVE PLAN

            1.         Exercise of Option.  Subject to the provisions of the
Plan and the Award, which is made pursuant to the Plan, and subject also to
these Terms and Conditions, which are incorporated in and made a part of the
attached Award:

(a)        The Option may be exercised with respect to all or any portion of the
vested Option Shares at any time during the Option Period by the delivery to the
Company, at its principal place of business, of (i) a notice of exercise in
substantially the form required by the Committee (as defined in the Plan) (a
form of which is available from the Company), which shall be actually delivered
to the Company before the Optionee desires to exercise all or any portion of the
Option; and (ii) payment to the Company of the Exercise Price multiplied by the
number of shares being purchased (the "Purchase Price") in the manner provided
in Subsection (b).

(b)        The Purchase Price shall be paid in full upon the exercise of an
Option and no Option Shares shall be issued or delivered until full payment
therefor has been made. Payment of the Purchase Price for all Option Shares
purchased pursuant to the exercise of an Option shall be made in cash, certified
check, or, alternatively, as follows:

                                    (i)         by delivery to the Company of a
number of shares of Common Stock which have been owned by the Optionee for at
least six (6) months prior to the date of the Option's exercise, having a Fair
Market Value, as determined under the Plan, on the date of exercise either equal
to the Purchase Price or in combination with cash to equal the Purchase Price;

                                    (ii)        subject to applicable securities
laws, by receipt of the Purchase Price in cash from a broker, dealer or other
"creditor" as defined by Regulation T issued by the Board of Governors of the
Federal Reserve System following delivery by the Optionee to the Committee of
instructions in a form acceptable to the Committee regarding delivery to such
broker, dealer or other creditor of that number of Option Shares with respect to
which the Option is exercised; or

                                    (iii)       by any combination of the
foregoing.

Upon acceptance of such notice and receipt of payment in full of the Purchase
Price and any tax withholding liability, the Company shall cause to be issued a
certificate representing the Option Shares purchased.

            2.         Withholding.  The Optionee must satisfy federal, state
and local, if any, withholding taxes imposed by reason of the exercise of the
Option either by paying to the Company the full amount of the withholding
obligation (i) in cash; (ii) by tendering shares of Common Stock which have been
owned by the Optionee for at least six (6) months prior to the date of exercise
having a Fair Market Value equal to the tax withholding obligation; (iii) by
electing, irrevocably and in substantially the form

132

--------------------------------------------------------------------------------



 

required by the Committee (the "Withholding Election"), to have the smallest
number of whole shares of Common Stock which, when multiplied by the Fair Market
Value of the Common Stock as of the date the Option is exercised, is sufficient
to satisfy the minimum required amount of tax withholding obligations; or (iv)
by any combination of the above. Optionee may make a Withholding Election only
if the following conditions are met:

                        (a)        the Withholding Election is made on or prior
to the date on which the amount of tax required to be withheld is determined
(the "Tax Date") by executing and delivering to the Company a properly completed
Notice of Withholding Election in substantially the form required by the
Committee (a form of which is available from the Company); and

                        (b)        any Withholding Election will be irrevocable;
however, the Committee may, in its sole discretion, disapprove and give no
effect to the Withholding Election.

3.         Rights as Shareholder. Until the stock certificates reflecting the
Option Shares accruing to the Optionee upon exercise of the Option are issued to
the Optionee, the Optionee shall have no rights as a shareholder with respect to
such Option Shares. The Company shall make no adjustment for any dividends or
distributions or other rights on or with respect to Option Shares for which the
record date is prior to the issuance of that stock certificate, except as the
Plan or this Award otherwise provides.

            4.         Restriction on Transfer of Option.  Except as otherwise
expressly permitted by the Committee in writing, the Option evidenced hereby is
nontransferable other than by will or the laws of descent and distribution, and,
shall be exercisable during the lifetime of the Optionee only by the Optionee
(or in the event of his disability, by his legal representative) and after his
death, only by the legal representative of the Optionee's estate.

            5.         Changes in Capitalization.

            (a)        The number of Option Shares and the Exercise Price shall
be proportionately adjusted for any increase or decrease in the number of issued
shares of Common Stock resulting from a subdivision or combination of shares or
the payment of a stock dividend (in excess of two percent (2%)) in shares of
Common Stock to holders of outstanding shares of Common Stock or any other
increase or decrease in the number of shares of Common Stock outstanding
effected without receipt of consideration by the Company.

            (b)        If the Company shall be the surviving corporation in any
merger, consolidation, reorganization or other change in the corporate structure
of the Company or the Common Stock or in the event of an extraordinary dividend
(including a spin-off), the Optionee shall be entitled to purchase or receive
the number and class of securities to which a holder of the number of shares of
Common Stock subject to the Option at the time of such transaction would have
been entitled to receive as a result of such transaction, and a corresponding
adjustment shall be made in the Exercise Price.  Upon the occurrence of a Change
in Control (defined below) all of the unvested Options granted hereunder will
vest sixty (60) days after the Change in Control event occurs (unless vesting
earlier pursuant to the terms of the award agreement).  If the Optionee is
terminated by the Company other than for egregious circumstances during such
sixty (60) day period, all of the unvested Options

133

--------------------------------------------------------------------------------



 

granted hereunder will vest on the date of termination.  For purposes of this
Agreement, the term "Change in Control" shall have the same meaning as the term
"Change in Control" as set forth in the Plan; provided, however, that a Change
in Control shall not include any event as a result of which (a) Don Tyson; (b)
individuals related to Don Tyson by blood, marriage or adoption; and/or (c) any
entities (including, but not limited to, a partnership, corporation, trust or
limited liability company) in which one or more individuals described in clauses
(a) and (b) hereof possess over fifty percent (50%) of the voting power or
beneficial interests of such entities continue to possess, immediately after
such event, over fifty percent (50%) of the voting power in the Company or, if
applicable, successor entity.  The Committee shall have the sole discretion to
interpret the foregoing provisions of this paragraph.  

(c)        In lieu of any adjustment or permitted exercises of the Option
contemplated by Subsection (b) above, the Committee retains the discretion in
the event of any transaction contemplated by Subsection (b) to cancel the vested
Option in consideration for a payment to the Optionee equal to the positive
difference between the then aggregate Fair Market Value of, and the aggregate
Exercise Price for, those vested Option Shares which have not been exercised as
of the effective date of such transaction.  Such payment may be made in shares
of Common Stock or in cash or in any combination thereof. 

            (d)        The existence of the Plan and this Award shall not affect
in any way the right or power of the Company to make or authorize any
adjustment, reclassification, reorganization or other change in its capital or
business structure, any merger or consolidation of the Company, any issue of
debt or equity securities having preferences or priorities as to the Common
Stock or the rights thereof, the dissolution or liquidation of the Company, any
sale or transfer of all or any part of its business or assets, or any other
corporate act or proceeding.

            6.         Special Limitations on Exercise. Any exercise of the
Option is subject to the condition that if at any time the Committee, in its
discretion, shall determine that the listing, registration or qualification of
the shares covered by the Option upon any securities exchange or under any state
or federal law is necessary or desirable as a condition of or in connection with
the delivery of shares thereunder, the delivery of any or all shares pursuant to
the Option may be withheld unless and until such listing, registration or
qualification shall have been effected. The Optionee shall deliver to the
Company, prior to the exercise of the Option, such information, representations
and warranties as the Company may reasonably request in order for the Company to
be able to satisfy itself that the Option Shares being acquired in accordance
with the terms of an applicable exemption from the securities registration
requirements of applicable federal and state securities laws.

7.         Legend on Stock Certificates.  The Company may endorse any legends on
certificates evidencing Option Shares that it deems necessary and advisable or
as may be required to reflect any restrictions provided for herein or otherwise
required by applicable federal or state securities laws.

8.         Governing Laws. This Award shall be construed, administered and
enforced according to the laws of Delaware; provided, however, no option may be
exercised except, in the reasonable judgment of the Board of Directors, in
compliance with exemptions under applicable state securities laws of the state
in which the Optionee resides, and/or any other applicable securities laws.

134

--------------------------------------------------------------------------------



 

            9.         Successors. This Award shall be binding upon and inure to
the benefit of the heirs, legal representatives, successors and permitted
assigns of the parties.

            10.        Notice. Except as otherwise specified herein, all notices
and other communications under this Award shall be in writing and shall be
deemed to have been given if personally delivered or if sent by registered or
certified United States mail, return receipt requested, postage prepaid,
addressed to the proposed recipient at the last known address of the recipient.
Any party may designate any other address to which notices shall be sent by
giving notice of the address to the other parties in the same manner as provided
herein.

            11.        Severability. In the event that any one or more of the
provisions or portion thereof contained in this Award shall for any reason be
held to be invalid, illegal or unenforceable in any respect, the same shall not
invalidate or otherwise affect any other provisions of this Award, and this
Award shall be construed as if the invalid, illegal or unenforceable provision
or portion thereof had never been contained herein.

            12.        Certain Breaches of Employment Agreement. Notwithstanding
anything to the contrary herein, if, at any time, the Company determines that
the Optionee has breached any of the terms, provisions and restrictions imposed
upon the Optionee under any employment agreement between the Company and
Optionee, or any provision thereof, then in effect (the "Employment Agreement"),
all of the Option Shares shall be forfeited.  Such forfeiture shall occur
without limiting the Company's other rights and remedies available under the
Employment Agreement.

            13.        Entire Agreement. Subject to the terms and conditions of
the Plan, this Award expresses the entire understanding and agreement of the
parties.

            14.        Violation. Any transfer, pledge, sale, assignment, or
hypothecation of the Option or any portion thereof shall be a violation of the
terms of this Award and shall be void and without effect.

            15.        Headings. Paragraph headings used herein are for
convenience of reference only and shall not be considered in construing this
Award.

            16.        Specific Performance. In the event of any actual or
threatened default in, or breach of, any of the terms, conditions and provisions
of this Award, the party or parties who are thereby aggrieved shall have the
right to specific performance and injunction in addition to any and all other
rights and remedies at law or in equity, and all such rights and remedies shall
be cumulative.

            17.        No Right to Continued Employment. Neither the
establishment of the Plan nor the award of Option Shares hereunder shall be
construed as giving the Optionee the right to continued employment.

            18.        Defined Terms.  Any capitalized terms herein not
otherwise defined shall have the meanings set forth for such terms in the Plan.

135

--------------------------------------------------------------------------------